Citation Nr: 1701128	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and from November 1988 to November 2005.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  
 
In December 2014, the Veteran testified before a Decision Review Officer (DRO) at the Seattle, Washington RO.  The Veteran also testified at a travel board hearing before the undersigned Veterans Law Judge in September 2016.  Transcripts of those proceedings are associated with the record.  

The record was also held open for 30 days following the September 2016 Board hearing in order to provide the Veteran and his representative the opportunity to submit additional evidence.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA examination in connection with his claim in May 2011 during which the examiner determined that diabetes mellitus was first diagnosed in October 2007.  However, the examiner did not address laboratory results dated in October 2006 and November 2006 that showed elevated glucose levels.  

Subsequently, the AOJ obtained an addendum opinion in May 2014.  The May 2014 VA examiner opined that the available laboratory reports did not support a diagnosis of diabetes mellitus prior to January 2007.  She further opined that it was more likely than not that the October 2006 and November 2006 laboratory values were non-fasting.  In so finding, the examiner indicated that the Veteran's triglyceride values were normal prior to November 2006; however, she also noted that an October 2006 laboratory report showed a triglyceride level of 204.  In addition, the Board notes that the Veteran's service treatment records contain numerous laboratory results that appear to show elevated triglyceride values.  See, e.g., January 2001, February 2001, and June 2002 laboratory reports.  As such, it appears that the opinion may have been based on an inaccurate or incomplete factual premise.  

Moreover, the VA examiner did not have the opportunity to address the Veteran's contention that his elevated triglyceride levels were due to medication prescribed for his acne.  See, e.g., October 2016 statement in support of claim.  In this regard, the Veteran's medical records reflect that he was prescribed Accutane from September 2006 to January 2007.  In addition, the Veteran submitted an August 2006 article that noted users of the acne drug appeared to have substantial increases in serum triglyceride and total cholesterol levels. 

Furthermore, the Veteran has contended that his diabetes mellitus is due to exposure to hazardous fumes and/or anthrax vaccinations during service.  See, e.g., February 2014 statement in support of claim.  In a June 2016 VA diabetes mellitus examination, the examiner opined that it was less likely than not that the disability pattern/diagnosed condition was related to a specific environmental exposure event experienced by the Veteran during service in Southwest Asia.  However, the examiner did not provide supporting rationale for her opinion.  Moreover, the Veteran's service treatment records note that he received the anthrax vaccination.  See, e.g., February 2003 and October 2004 immunization summaries.  However, the medical opinions of record do not address whether the Veteran's diabetes mellitus is related to anthrax vaccinations or otherwise directly related to his military service.  


The Board acknowledges that the Veteran submitted several private medical opinions in support of his claim.  In this regard, in a September 2014 private medical statement, Dr. L.S. (initials used to protect privacy) stated that the Veteran had two fasting blood sugars of 126 in 2006 and opined that his A1C levels would have been elevated at that time.  However, the opinion does not clearly identify a date of diagnosis for diabetes mellitus.  Moreover, the 2006 laboratory result referenced by Dr. L.S. does not appear to be associated with the claims file.  Subsequently, in November 2011, Dr. L.S. stated that a 2006 laboratory report showed a fasting glucose level of 160, which confirmed diabetes mellitus.  He opined that the Veteran's high triglycerides were related to his diabetes mellitus.  In so finding, Dr. L.S. noted that an October 2007 laboratory report showed high triglycerides that were consistent with diabetic neuropathy.  However, Dr. L.S. did not address the Veteran's triglyceride levels at the time of the October 2006 and November 2006 laboratory reports that showed elevated glucose levels.  

The Veteran also submitted a statement from Dr. S.K. that was provided in response to a question posted on a website.  See January 2014 and February 2014 correspondence.  Dr. S.K. opined that, based on the laboratory findings provided by the Veteran, it was not possible to approximate when diabetes mellitus had its onset.  He stated that the laboratory results indicated a possibility that the Veteran was diabetic or pre-diabetic, but stated that the findings were closer to pre-diabetes.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  

For these reasons, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, during the September 2016 Board hearing, the Veteran reported that he received treatment from Dr. L.S. and Dr. T.U.  However, with the exception of the medical statements discussed above, the actual treatment records from Dr. L.S. and T.U. are not of record.  Moreover, it appears that the Veteran continues to receive ongoing treatment for his diabetes mellitus at the Madigan Army Medical Center.  See, e.g., September 2016 Board hearing transcript, 17.  However, the records from that facility dated since February 2008 are very limited.  In addition, the VA medical records currently associated with the claims file appear incomplete.  In this regard, there are no medical records from Puget Sound VA Medical Center (VAMC) dated from March 2008 to December 2015.  Similarly, in January 2008, the Veteran reported that he underwent a VA employment physical; however, no such record is associated with the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding medical records.  

Moreover, the Veteran's service treatment records from his period of active duty from July 1982 to July 1985 are not associated with the record.  Therefore, the AOJ should obtain any outstanding service treatment records.  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus that are not already of record.  A specific request should be made for authorization to obtain records from Dr. L.S. and Dr. T.U.  See September 2016 Board hearing transcript.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include the VA employment physical identified by the Veteran in a January 2008 correspondence; any records from the Puget Sound VAMC dated from March 2008 to December 2015; and any other records dated from February 2016 to the present. 

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request any outstanding service treatment records from the Veteran's first period of active service from July 1982 to July 1985.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the May 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's type II diabetes mellitus.  A physical examination is only needed if deemed necessary by the VA examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus manifested in service or within one year thereafter or is otherwise causally or etiologically related to his military service, including anthrax vaccinations and environmental exposures. 

In rendering his or her opinion, the examiner should consider the following: 1) the medical statement from Dr. S.K. submitted in January 2014 and February 2014; 2) the Veteran's lay statements that he fasted prior to the October 2006 and November 2006 laboratory tests (see, e.g., May 2008 notice of disagreement and May 2011 statement in support of claim); 3) the Veteran's testimony from the December 2014 Decision Review Officer hearing and September 2016 Board hearing; 4) the articles submitted by the Veteran, including the June 2016 article regarding the Anthrax vaccination and the August 2006 article regarding the relationship between Accutane and elevated triglyceride levels; 6) the laboratory findings of record, including the October 2006 and November 2006 private treatment records that noted elevated glucose levels; 7) the June 2014 medical record in which Dr. E. noted that the laboratory results from October 2006 and November 2006 were likely early findings of the onset of diabetes; 8) the September 2014 and November 2014 private medical opinions from Dr. S.T.; 9) the VA examination findings and opinions of record, including the August 2005 VA general medical examination; May 2011 VA diabetes mellitus examination; May 2014 VA addendum opinion; and June 2016 VA diabetes mellitus examination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the last supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




